Exhibit 10.2

OFFICE BUILDING LEASE

THIS OFFICE BUILDING LEASE (“Lease”) is dated solely for referenced purposes as
of this 29th day of June, 2007, by and between WCCP I FINANCE DRIVE, LLC, an
Arizona limited liability company, EDI OCEAN, LLC, a California limited
liability company, WRM INVESTMENTS, LLC, an Arizona limited liability company,
and PVP INVESTMENTS, LLC, a Delaware limited liability company (collectively,
the “Landlord”), and HEALTH NET OF ARIZONA, INC., an Arizona corporation
(“Tenant”).

Recitals:

A. Landlord is the “Buyer” under that certain Agreement of Purchase and Sale and
Initial Escrow Instructions, dated as of June 14, 2007, under which Tenant is
the “Seller” (the “Sale Contract”).

B. Pursuant to the Sale Contract, Landlord has purchased that certain real
property located in the County of Pima, State of Arizona, commonly known as 930,
940 and 950 North Finance Drive, Tucson, Arizona, as described on Exhibit B
attached hereto.

C. As of the “Closing Date” under the Sale Contract, Tenant desires to continue
to occupy 26,097 rentable square feet, consisting of all 12,434 rentable square
feet of space on the first (1st) floor and 13,663 rentable square feet on the
first (2nd) floor (the “Premises”), within the building commonly known as 950
North Finance Drive, Tucson, Arizona (the “Building”), as shown on Exhibit A
attached hereto.

D. Landlord and Tenant desire to set forth their understanding with respect to
Tenant’s lease of the Premises following the Closing Date, and their respective
rights, duties and obligations pertaining thereto, all upon the terms and
subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration paid by each of the parties hereto to the other, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, do hereby covenant and agree as follows:

1. Premises; Project. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Premises for the Term and upon the conditions and agreements
hereinafter set forth. The Building, plus the other buildings located in the
Project (collectively with the Building, the “Buildings”), the parking areas and
other common areas serving the Buildings, and the parcel(s) of land on which
such Buildings and common areas are located or hereinafter referred to as the
“Project”.

2. Term.

(a) Initial Term The initial term (“Initial Term”) of this Lease shall begin on
June 29, 2007 (the “Commencement Date”). If the Commencement Date is on or
before June 29, 2007, then the Initial Term shall expire on the date that is the
last day of the twelfth (12th) full calendar month following the Commencement
Date. If the Commencement Date is after June

 

1



--------------------------------------------------------------------------------

29, 2007, and if Tenant so elects (which election shall be at Tenant’s sole
option and exercised, if at all, upon written notice to Landlord delivered
within thirty (30) days of the Commencement Date), the Initial Term shall expire
on the date that is the last day of the forty-eighth (48th) full calendar month
following the Commencement Date. If Tenant does not so elect within such thirty
(30) day period, then the Initial Term shall expire on the date that is the last
day of the twelfth (12th) full calendar month following the Commencement Date.
“Initial Term” as used in this Lease shall mean either the twelve (12)-month or
the forty-eight (48) month period specified above, depending upon Tenant’s
election.

(b) Extension Terms. Upon not less than one hundred eighty (180) days prior
written notice, Tenant shall have the option to extend the Initial Term for two
(2) periods of one (1) year each (each, an “Extension Term”), which extension
shall be upon all the terms and conditions of this Lease, except with regard to
Base Rent, which shall be the amount specified in Article 3 below. The Initial
Term, plus the Extension Term(s), if any, shall be referred to in this Lease as
the “Term”. Tenant further agrees that, during the Extension Terms only, the
Term is subject to earlier termination by Landlord upon not less than one
hundred eighty (180) days’ written notice to Tenant to accommodate the expansion
needs of Government Employees Insurance Company, a Maryland corporation.

3. Base Rent.

(a) Generally. The Base Rent, as defined in this Article 3, and Additional Rent,
as provided in Article 4, shall be payable in monthly installments in advance
without notice on the first day of each calendar month, with the first
installment being due on the Commencement Date. In the event the Term of this
Lease commences or ends on a day other than the first day of a calendar month,
then the Base Rent for such periods shall be prorated in the proportion that the
number of days this Lease is in effect during such periods bears to thirty (30),
and such Base Rent shall be paid at the commencement of such periods. For
purposes of this Lease, Base Rent and Additional Rent, together with any other
monetary sums that may be owed by Tenant under this Lease, shall hereinafter be
collectively referred to as “Rent”. If no specific time frame is established
elsewhere in this Lease as to the payment of any item of Additional Rent, such
Additional Rent shall be paid within fifteen (15) days after Landlord’s demand
therefor. If any payment of Rent is not received by Landlord within ten
(10) days after written notice of delinquency to Tenant, Tenant shall pay to
Landlord on demand as a late charge an additional amount equal to five percent
(5%) of the overdue payment. Any statement of square footage set forth in this
Lease or the exhibits hereto, or that may have been used in calculating Base
Rent or Tenant’s other monetary obligations, is an approximation. Landlord and
Tenant agree that said approximation is fair and reasonable and the Base Rent
and Additional Rent are not subject to revision if the actual square footage is
determined to be more or less.

(b) Initial Term. During the Initial Term, Tenant shall pay to Landlord the
following base rent (“Base Rent”):

 

Months following the Commencement Date

   Monthly Base Rent    

Annual Base Rent per Square

Foot of Rentable Area

 

Months 01 – 12

   $ 38,406.09     $ 17.66  

Months 13 – 24*

   $ 39,558.70 *   $ 18.19 *

Months 25 – 36*

   $ 40,754.81 *   $ 18.74 *

Months 37 – 48*

   $ 41,972.68 *   $ 19.30 *

--------------------------------------------------------------------------------

* Applicable only if Tenant elects forty-eight (48) month Initial Term pursuant
to Section 2(a) above.

 

2



--------------------------------------------------------------------------------

(c) Extension Terms. During each of the Extension Terms, the monthly Base Rent
shall be calculated using an Annual Base Rent per Square Foot of Rentable Area
equal 103% of the Annual Base Rent per Square Foot of Rentable Area in effect
prior to the commencement of such Extension Term.

4. Additional Rent. In addition to the Base Rent reserved in Article 3 herein,
Tenant shall pay Landlord “Additional Rent”, which term shall be defined to
include the following:

(a) Any sum owed by Tenant as Excess Expenses pursuant to Article 9 below; and

(b) Any sum owed for separately metered utilities.

5. Use of Premises.

(a) Tenant shall use and occupy the Premises for general office use and any
other legally permitted uses related thereto and for no other purpose. Tenant
shall not do or permit anything to be done in, on or about the Premises which
would unreasonably obstruct or interfere with the rights of other tenants or
occupants of the Building, or use or allow the Premises to be used for any
immoral, unlawful or objectionable purpose, nor shall Tenant maintain or permit
any nuisance or commit or suffer to be committed any waste in, on or about the
Premises.

(b) Tenant shall not cause or permit the release or disposal of any hazardous
substances, wastes or materials, or any medical, special or infectious wastes
(which substances, wastes and materials are sometimes hereinafter collectively
referred to as “Hazardous Substances”), on or about the Premises or the Building
of which they are a part. Hazardous substances, wastes or materials shall
include those which are defined in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 USC Section 9601 et seq.;
the Resource Conservation and Recovery Act, as amended, 42 USC Section 6901 et
seq.; and the Toxic Substances Control Act, as amended, 15 USC Section 2601 et
seq. Tenant shall comply with all rules and policies set by Landlord, and with
all federal, state and local laws, regulations and ordinances which govern the
use, storage, handling and disposal of hazardous substances, wastes or
materials. Tenant shall indemnify, defend and hold Landlord harmless for, from
and against any and all loss, cost, damage, claim, expense or liability arising
out of or connected with Tenant’s failure to comply with the terms of this
Article 5, which terms shall survive the expiration or earlier termination of
this Lease.

 

3



--------------------------------------------------------------------------------

6. Building Services.

(a) Utilities and Services. All utilities for the Premises which are not
separately metered as well as all utilities for the common areas of the Building
and maintenance services will be provided by Landlord, subject, however, to
reimbursement pursuant to Article 9 below. Heat and air-conditioning (“HVAC”)
required to be furnished by Landlord will be furnished whenever the same shall,
in Landlord’s reasonable judgment, be required for Tenant’s comfortable use and
occupancy of the Premises during the Building’s Standard Hours (the “Building’s
Standard Hours” shall mean Monday through Friday, 8:00 a.m. to 6:00 p.m.,
holidays excluded). In addition, Landlord shall provide janitorial services to
the Premises and common areas of the Building, in a manner generally consistent
with similar office buildings. Throughout the Term, Landlord also shall furnish
to Tenant (i) operable restrooms for general use of tenants of the Building,
(ii) hot and cold water for lavatory and drinking purposes; (iii) elevator
service (if applicable), in common with other tenants, to the floor on which the
Premises are located, and (iv) replacement of Building-standard light bulbs and
fluorescent tubes, provided that the cost of such bulbs and tubes shall be paid
by Tenant. All services shall be consistent with those provided in other
first-class office buildings in the geographic area in which the Building is
located. Tenant agrees to pay all separately metered utilities required and used
by Tenant in the Premises. Landlord reserves the privilege of stopping any or
all of such services in case of accident or breakdown, or for the purpose of
making alterations, repairs or improvements, and shall not be liable for the
failure to furnish or delay in furnishing any or all of such services when same
is caused by or is the result of strikes, labor disputes, labor, fuel or
material scarcity, or governmental or other lawful regulations or requirements,
or the failure of any corporation, firm or person with whom the Landlord may
contract for any such service, or for any service incident thereto, to furnish
same, or is due to any cause other than the negligent act or omission of
Landlord; and the failure to furnish any of such services in such event shall
not be deemed or construed as an eviction or relieve Tenant from the performance
of any of the obligations imposed upon Tenant by this Lease (including the
obligation to pay Rent). Landlord shall not be responsible to the Tenant for
loss of property in or from the Premises, or for any damage done to furniture,
furnishings or effects therein, however occurring, except where such damages
occur through the negligent act or omission of Landlord and Tenant’s insurance
proceeds do not compensate Tenant for such loss or damage; nor shall Landlord be
responsible should any equipment or machinery break down or for any cause cease
to function properly on account of any such interruption of service. Tenant
shall be solely responsible for and shall promptly pay all charges for telephone
and other communication services.

(b) Maintenance and Repairs. At all times during the Initial Term or any
extension thereof, Landlord, shall promptly and in a workmanlike manner perform
all maintenance and make all repairs and replacements required, in the opinion
of Landlord, to keep the Premises and the Building in good order, condition and
repair. Without limiting the general nature of Landlord’s repair and maintenance
obligations, Landlord specifically agrees that at all times it will maintain the
structural portions of the Building, including the foundation, floor/ceiling
slabs, roof, curtain wall, exterior glass and mullions, columns, beams, shafts
(including elevator shafts), stairs, parking areas, stairwells, escalators,
elevator cabs, plazas, pavement, sidewalks, curbs, entrances, landscaping,
artwork, sculptures, washrooms, mechanical, electrical and telephone closets in
all common areas and public areas (collectively “Building Structure”) and the
mechanical, electrical, life safety, plumbing, sprinklers systems and HVAC
systems (“Building Systems”) in first class condition and repair and shall
operate the Building as a first-class office building. Notwithstanding anything
contrary in the Lease, Tenant

 

4



--------------------------------------------------------------------------------

shall not be required to make any repairs to, modifications of, or additions to
the Building Structure and/or the Building Systems except and to the extent
required because of Tenant’s unique use of all or a portion of the Premises for
other than normal and customary business office operations.

(c) Access Impairment. Notwithstanding anything in this Section 6 or any other
provision of this Lease to the contrary, in the event Tenant’s access to or use,
enjoyment and occupancy of the Premises is impaired by reason of the negligence
or intentional acts of Landlord or its agents or employees, then the payment of
Rent shall be abated to the extent of and during the period of such impairment.
Furthermore, if such impairment is substantial and continues for a period of
sixty (60) days or more, Tenant shall have the right to terminate the Lease by
written notice to Landlord within five (5) days of the end of such 60-day
period. As used herein, the following terms shall have the following meanings:
(i) Tenant’s access to or use, enjoyment and occupancy of the Premises shall be
deemed “impaired” if for a period of ten (10) consecutive business days after
written notice to Landlord it shall be impossible or commercially impracticable
for Tenant to conduct business from the Premises or any portion thereof;
(ii) such impairment shall be deemed to be caused by the “negligence or
intentional acts of Landlord or its agents or employees” to the extent that such
impairment results from an intentional act of Landlord or a negligent act of
Landlord; and (iii) an impairment shall be deemed to be “substantial” if more
than fifty percent (50%) of the Premises becomes untenantable or unusable under
the foregoing standards.

(d) HVAC Unit Replacement. Notwithstanding any provision of this Lease to the
contrary, Landlord agrees that it shall replace all of the HVAC units currently
serving the Building (the “HVAC Replacement Work”). The HVAC Replacement Work
shall be completed within ninety (90) days of the Commencement Date. If Landlord
fails to complete the HVAC Replacement Work within such ninety (90)-day period,
then in addition to all other rights and remedies that Tenant may have under
this Lease, at law or in equity, Landlord and Tenant agree that Base Rent due
after the expiration of such ninety (90)-day period shall abate until Landlord
delivers reasonable evidence to Tenant that the HVAC Replacement Work has been
completed.

7. Alterations; Condition of Premises.

(a) Alterations. Tenant shall not make any changes, alterations, improvements or
additions to the Premises (collectively, “Alterations”), or attach or affix any
articles thereto without Landlord’s prior written consent, not to be
unreasonably withheld, conditioned or delayed. In no event shall Landlord’s
consent be required for any single non-structural Alteration costing less than
Twenty-five Thousand Dollars ($25,000.00) or for the installation or removal of
decorations. All Alterations which may be made by Landlord or Tenant (except
trade fixtures and office furniture and equipment owned by Tenant) shall not be
removed by Tenant, but shall become and remain the property of Landlord. All
Alterations (as permitted by Landlord) shall be at Tenant’s sole expense (except
as provided in Section 7(c) below) and at such times and in such manner as
Landlord may approve. Any mechanics’ or materialmen’s lien for which Landlord
has received a notice of intent to file or which has been filed against the
Premises or the Building arising out of work done for, or materials furnished to
Tenant, shall be discharged, bonded over, or otherwise satisfied by Tenant
within twenty (20) days following the date Tenant receives notice that the lien
has been filed.

 

5



--------------------------------------------------------------------------------

(b) Condition of Premises. Tenant shall accept the Premises in an “as is”
condition on the date the Term commences and Landlord shall have no obligation
to improve, alter, remodel or otherwise modify the Premises prior to Tenant’s
occupancy. Tenant has had an opportunity to inspect the Premises and to have its
architects, engineers, or other consultants inspect the Premises. Tenant,
pursuant to its inspection of the Premises, has found the Premises’ current
state of repair, condition and maintenance without further improvements by
Landlord to be sufficient for Tenant’s use. Nothing in this Section 7(b) shall
in any way alter or modify any of the representations, warranties, or
obligations of Tenant under the Agreement of Purchase and Sale pursuant to which
Tenant, as Seller, has previously conveyed the Project to Landlord, as Buyer.

8. Insurance; Indemnity.

(a) During the Term hereof Tenant shall maintain commercial general liability
insurance on the Premises of at least $1,000,000 per occurrence, $2,000,000
aggregate. As evidence thereof, on or before the Commencement Date, Tenant shall
provide to Landlord with copies of certificates of insurance evidencing such
coverage during the Term. Such certificates must name Landlord, any mortgagee of
Landlord, any other parties designated by Landlord, as additional insureds.
Tenant shall also maintain “all risk” (or “special form”) property insurance on
all property owned or used by Tenant in the Premises.

(b) Landlord shall maintain commercial general liability insurance throughout
the Term, with a minimum combined single limit of liability of at least
$2,000,000 for personal injuries or deaths of persons occurring in or about the
Building or Project. In addition, Landlord shall maintain a policy of property
insurance covering the Building (including the leasehold improvements
constructed by Landlord), in an amount equal to not less than ninety percent
(90%) of the replacement cost of the Building. Such policies shall, to the
extent applicable, meet all the requirements of Tenant’s property insurance
policy under the Lease.

(c) Tenant shall and hereby does indemnify, protect, defend and hold Landlord
harmless for, from and against any and all loss, cost, damage, claim, expense or
liability arising from: (i) Tenant’s use of the Premises or the conduct of
Tenant’s business or profession; (ii) any activity, work, or thing done,
permitted or suffered by the Tenant in or about the Premises; (iii) any breach
or default in the performance of any obligation on Tenant’s part to be performed
under the terms of this Lease; or (iv) any negligent acts or omissions of
Tenant, or of Tenant’s agents or employees. Tenant shall and hereby does further
indemnify, defend and hold Landlord harmless for, from and against all costs,
attorneys’ fees, expenses and liabilities incurred in connection with any such
claim or any action or proceeding brought thereon. In case any action or
proceeding is brought against Landlord by reason of any such claim, Tenant upon
notice from Landlord, shall defend same at Tenant’s expense by counsel
reasonably satisfactory to Landlord. Notwithstanding anything in this Section 8
to the contrary, in no event shall Tenant be required to defend, save harmless
or indemnify Landlord from any liability arising from any special or
consequential damages.

 

6



--------------------------------------------------------------------------------

(d) Landlord shall and hereby does indemnify, protect, defend and hold Tenant
harmless for, from and against any and all loss, cost, damage, claim, expense or
liability arising from: (i) any activity, work, or thing done, permitted or
suffered by Landlord in or about the Project; (ii) any breach or default in the
performance of any obligation on Landlord’s part to be performed under the terms
of this Lease; or (iv) any negligent acts or omissions of Landlord, or of
Landlord’s agents or employees. Landlord shall and hereby does further
indemnify, defend and hold Tenant harmless for, from and against all costs,
attorneys’ fees, expenses and liabilities incurred in connection with any such
claim or any action or proceeding brought thereon. In case any action or
proceeding is brought against Tenant by reason of any such claim, Landlord upon
notice from Tenant, shall defend same at Landlord’s expense by counsel
reasonably satisfactory to Tenant. Notwithstanding anything in this Section 8 to
the contrary, in no event shall Landlord be required to defend, save harmless or
indemnify Tenant from any liability arising from any special or consequential
damages.

(e) Waiver of Subrogation. Landlord and Tenant hereby mutually waive any and all
rights of recovery against one another based upon the negligence of either
Landlord or Tenant or their agents or employees for real or personal property
loss or damage occurring to the Premises or to the Building or any part thereof
or any personal property located therein from perils which are (or are required
to be) insured against in standard fire and extended coverage, vandalism and
malicious mischief and sprinkler leakage insurance contracts (commonly referred
to as “all risk” or “special form”), whether or not such insurance is actually
carried.

9. Project Operating Expenses. [INTENTIONALLY OMITTED]

10. Assignment and Subletting.

(a) Tenant shall not, either voluntarily or by operation of law, sell,
hypothecate, assign or transfer this Lease, or sublet the Premises or any part
thereof, or permit the Premises or any part thereof to be occupied by anyone
other than Tenant or Tenant’s employees, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld. It is agreed that
without limiting the grounds on which Landlord may reasonably deny such consent,
Landlord will be deemed to be reasonable in withholding its consent to any
proposed assignment or sublease to a party that will not use the Premises in
strict compliance with the use restrictions set forth in Article 5 of this
Lease. Any sale, assignment, mortgage transfer or subletting of this Lease which
is not in compliance with the provisions of this Article 10 shall, at Landlord’s
option, be null and void and of no effect and shall constitute a default
hereunder. The consent by Landlord to an assignment or subletting shall not be
construed as relieving Tenant from obtaining the express written consent of
Landlord to any further assignment or subletting. Landlord’s consent to any
assignment or subletting shall not release Tenant from its primary liability
under this Lease. Whether or not Landlord consents to the proposed assignment or
sublease, Tenant shall pay Landlord’s reasonable review and processing fees, as
well as any reasonable legal fees incurred by Landlord in connection with the
review of a proposed assignment or sublease, within thirty (30) days after
written request by Landlord.

(b) Notwithstanding anything in this Article 10 to the contrary, Tenant may
assign the Lease at any time, or sublease all or part of the Premises, without
receipt of

 

7



--------------------------------------------------------------------------------

Landlord’s consent, to any entity which acquires all or part of Tenant, or which
is acquired in whole or in part by Tenant, or which is controlled directly or
indirectly by Tenant, or which entity controls, directly or indirectly, Tenant
(“Affiliate”), or which owns or is owned by the Affiliate, so long as such
transaction was not entered into as a subterfuge to avoid the obligations and
restrictions of the Lease. Without limiting the transferability of any of
Tenant’s options under the Lease, Landlord expressly acknowledges and agrees
that such options shall be exercisable by any Affiliates.

11. Damage or Destruction.

(a) If the Premises are damaged by fire or other casualty (collectively
“Casualty”), the damage shall be repaired by and at the expense of Landlord,
provided such repairs can, in Landlord’s opinion, be made within sixty (60) days
after the occurrence of such Casualty without the payment of overtime or other
premiums. Until such repairs are completed, the Rent shall be abated in
proportion to the part of the Premises which is unusable by Tenant.

(b) If such repairs cannot, in Landlord’s opinion, be made within sixty
(60) days, Landlord may, at its option, make them within a reasonable time, not
to exceed one hundred twenty (120) days, and in such event this Lease shall
continue in effect and the Rent shall be apportioned in the manner provided
above. Landlord’s election to make such repairs must be evidenced by written
notice to Tenant within thirty (30) days after the occurrence of the damage.

(c) If Landlord does not so elect to make such repairs which cannot be made
within sixty (60) days, then either party may, by written notice to the other,
cancel this Lease as of the date of the Casualty. A total destruction of the
Building in which the Premises are located shall automatically terminate this
Lease.

12. Eminent Domain.

If the whole of the Premises or so much thereof as to render the balance
unusable by Tenant shall be taken under power of eminent domain, this Lease
shall automatically terminate as of the date of such condemnation, together with
any and all rights of Tenant existing or hereafter arising in or to the same or
any part thereof. Any award for the taking of all or any part of the Premises
under power of eminent domain or payment made under threat of the exercise of
such power shall be the property of Landlord; provided, however, that nothing
contained herein shall be deemed to give Landlord any interest in or require
Tenant to assign to Landlord any award made to Tenant for: (i) the taking of
personal property and fixtures belonging to Tenant; (ii) the interruption of or
damage to Tenant’s business or profession; (iii) the cost of relocation expenses
incurred by Tenant; and (iv) Tenant’s unamortized cost of leasehold
improvements. In the event of a partial taking which does not result in a
termination of this Lease, the Rent shall be apportioned according to the part
of the Premises remaining usable by Tenant. Landlord may without any obligation
or liability to Tenant stipulate with any condemning authority for a judgment of
condemnation without the necessity of a formal suit or judgment of condemnation,
and the date of taking under this clause shall then be deemed the date agreed to
under the terms of said agreement or stipulation.

 

8



--------------------------------------------------------------------------------

13. Defaults.

The occurrence of any of the following shall constitute a material default and
breach of this Lease:

(a) The vacating or abandonment of the Premises by Tenant.

(b) A failure by Tenant to pay the Rent or to make any other payment required to
be made by Tenant hereunder, when due, or within ten (10) days thereafter.

(c) A failure by Tenant to observe and perform any other obligation of this
Lease to be observed or performed by Tenant, if Tenant has failed to perform
such obligation within thirty (30) days after written notice by Landlord to
Tenant specifying wherein Tenant has failed to perform such obligation.

(d) The making by Tenant of any general assignment for the benefit of creditors;
the filing by or against Tenant of a petition to have Tenant adjudged a bankrupt
or the filing of a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed within sixty (60) days); the appointment of a trustee or
receiver to take possession of substantially all of Tenant’s assets located at
the Premises or of Tenant’s interest in this Lease, where possession is not
restored to Tenant within thirty (30) days; or the attachment, execution or
other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where such seizure is not
discharged within thirty (30) days.

Landlord shall not be deemed to be in default in the performance of any
obligation required to be performed by it hereunder unless and until it has
failed to perform such obligation within thirty (30) days after written notice
by Tenant to Landlord specifying wherein Landlord has failed to perform such
obligation. Provided, however, that if the nature of Landlord’s obligation is
such that more than thirty (30) days are required for its performance, then
Landlord shall not be deemed to be in default if it shall commence such
performance within such thirty (30)-day period and thereafter diligently
prosecute the same to completion. In no event shall Tenant have a right to
terminate this Lease as a result of a Landlord default, it being agreed that
Tenant’s remedies shall be limited to money damages and injunctive relief.

14. Remedies.

In the event Tenant commits an act of default as set forth in Article 13,
Landlord may exercise one or more of the following described remedies, in
addition to all other rights and remedies available at law or in equity, whether
or not stated in this Lease:

(a) In the event of any such default by Tenant, in addition to any other
remedies available to Landlord at law or in equity, Landlord shall have the
immediate option to terminate this Lease and all rights of Tenant hereunder. In
the event that Landlord shall elect to so terminate this Lease then Landlord may
recover from Tenant:

(i) the worth at the time of the award of any unpaid rent which had been earned
at the time of such termination, plus

 

9



--------------------------------------------------------------------------------

(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been reasonably earned after the termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided, plus

(iii) the worth at the time of the award of the amount by which the unpaid rent
for the balance of the term after the time of the award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided, plus

(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform his obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom.

As used in Section 14(a)(i) through (iii) above, the “worth at the time of
award” is computed by allowing interest at fifteen percent (15%) per annum.

(b) In the event of any such default by Tenant, Landlord shall also have the
right, with or without terminating this Lease to re-enter the Premises and
remove all persons and property from the Premises; such property may be removed
and stored in a public warehouse or elsewhere at the cost of and for the account
of Tenant. No re-entry or taking possession of the Premises by Landlord pursuant
to this Section 14(b) shall be construed as an election to terminate this Lease
unless a written notice of such intention be given to Tenant or unless the
termination thereof be decreed by a court of competent jurisdiction.

(c) In the event of any such default by Tenant, Landlord shall also have the
right to continue this Lease in full force and effect, and this Lease will
continue in effect as long as Landlord does not terminate Tenant’s right to
possession and Landlord shall have the right to collect rent when due. During
the period Tenant is in default, Landlord can enter the Premises and relet them,
or any part of them, to third parties for Tenant’s account. Tenant shall be
liable immediately to Landlord for all costs Landlord incurs in reletting the
Premises, including, without limitation, brokers’ commissions, expenses of
remodeling the Premises required by the reletting and like costs. Reletting can
be for a period shorter or longer than the remaining term of this Lease. Tenant
shall pay to Landlord the rent due under this Lease on the dates the rent is
due, less the rent Landlord receives from any reletting. No act by Landlord
allowed by this Section 14(c) shall terminate this Lease unless Landlord
notifies Tenant that Landlord elects to terminate this Lease.

If Landlord elects to relet the Premises as provided in this Section 14(c), Rent
that Landlord receives from reletting shall be applied to the payment of:

(i) First, any indebtedness from Tenant to Landlord other than Rent due from
Tenant;

(ii) Second, all costs, including for maintenance, incurred by Landlord in
reletting;

(iii) Third, Rent due and unpaid under this Lease. After deducting the payments
referred to in this paragraph, any sum remaining from the Rent Landlord receives
from

 

10



--------------------------------------------------------------------------------

reletting shall be held by Landlord and applied in payment of future Rent as
Rent becomes due under this Lease. In no event shall Tenant be entitled to any
excess Rent received by Landlord. If, on the date Rent is due under this Lease,
the Rent received from the reletting is less than the Rent due on that date,
Tenant shall pay to Landlord, in addition to the remaining Rent due, all costs,
including for maintenance, Landlord incurred in reletting that remain after
applying the Rent received from the reletting as provided in this Section 14(c).

(iv) Landlord shall have the right, but not the obligation, to make any payment
or perform any act on Tenant’s part as may be required to cure Tenant’s default,
without waiving its rights based upon such default by Tenant and without
releasing Tenant from any of its obligations. All sums so paid and all costs
incurred by Landlord, together with interest thereon at the rate fifteen percent
(15%) per annum from the date of such payment or the incurrence of such cost by
Landlord, whichever occurs first, shall be paid to Landlord on demand.

(d) Should any of these remedies, or any portion thereof, not be permitted by
the laws of the state in which the Building is located, then such remedy or
portion thereof shall be considered modified to the minimum extent necessary to
make it enforceable, and the remaining remedies or portions thereof shall be and
remain in full force and effect, and Landlord may avail itself of these as well
as any other remedies or damages allowed by law. All rights, options and
remedies of Landlord stated herein or elsewhere by law or in equity shall be
deemed cumulative and not exclusive of one another.

15. Rules and Regulations.

Tenant shall observe faithfully and comply strictly with the Rules and
Regulations set forth in Exhibit C hereto and by this reference made a part
hereof, and such other rules and regulations as Landlord may from time to time
reasonably adopt for the safety, care and cleanliness of the Building or the
preservation of good order therein. Landlord shall not be liable to Tenant for
violation of any such Rules and Regulations, or for the breach of any covenant
or condition in any lease by any other tenant in the Building. By the signing of
this Lease, Tenant acknowledges that Tenant has read and has agreed to comply
with such Rules and Regulations.

16. Right of Access.

Upon reasonable notice to Tenant, Landlord and its agents shall have free access
to the Premises during all reasonable hours for the purpose of examining the
same to ascertain if they are in good repair, to make reasonable repairs as
required hereunder, and to exhibit the same to prospective purchasers or (during
the last 6 months of the Term only) tenants.

17. End of Term.

At the termination of this Lease, Tenant shall surrender the Premises to
Landlord in as good condition and repair as at the Commencement Date, reasonable
wear and tear, and damage due to casualty and condemnation, excepted, and will
leave the Premises broom-clean. Tenant shall have the right prior to said
termination to remove any equipment, furniture, trade fixtures or other personal
property placed in the Premises by Tenant, provided that Tenant promptly repairs
any damage to the Premises caused by such removal. Tenant also shall have the
right to leave

 

11



--------------------------------------------------------------------------------

any and all personal property in the Premises, in its “as is” and “where is”
condition. If Tenant elects to leave any such personal property, Landlord shall
take title to such personal property. Landlord acknowledges that Tenant is not
the manufacturer of such Personal Property, nor manufacturer’s agent, and that
TENANT MAKES NO WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, AS TO THE
FITNESS, DESIGN OR CONDITION, THE MERCHANTABILITY OF SUCH PERSONAL PROPERTY OR
ITS FITNESS FOR ANY PARTICULAR PURPOSE, THE QUALITY OR CAPACITY OF THE MATERIALS
IN SUCH PERSONAL PROPERTY.

In the event of holding over by Tenant after the expiration of this Lease,
Tenant shall pay a sum equal to (i) during the initial ninety (90) days of such
holdover, one hundred twenty-five percent (125%) of the Base Rent payable in the
last full month prior to such holding over the expiration of this Lease, and
(ii) thereafter, one hundred fifty percent (150%) of the Base Rent payable in
the last full month prior to the expiration of this Lease. Any holding over with
the written consent of Landlord shall thereafter constitute a tenancy at
sufferance.

18. Transfer of Landlord’s Interest.

In the event of any transfer or transfers of Landlord’s interest in the Premises
or in the real property of which the Premises are a part, the transferor shall
be automatically relieved of any and all obligations and liabilities on the part
of Landlord accruing from and after the date of such transfer.

19. Estoppel Certificate, Attornment, and Non-Disturbance.

(a) Within twenty (20) days following receipt of Landlord’s written request,
Tenant shall deliver, executed in recordable form, a declaration to any person
designated by Landlord: (a) ratifying this Lease; (b) stating the commencement
and termination dates of this Lease; and (c) certifying (i) that this Lease is
in full force and effect and has not been assigned, modified, supplemented or
amended (except by such writings as shall be stated); (ii) that, to Tenant’s
actual knowledge, all conditions under this Lease to be performed by Landlord
have been satisfied (stating exceptions, if any); (iii) that, to Tenant’s actual
knowledge, no defenses, credits or offsets against the enforcement of this Lease
by Landlord exist (or stating those claimed); (iv) the sum of advance Rent, if
any, paid by Tenant; (v) the date to which Rent has been paid; and such other
information as Landlord reasonably requires. Persons receiving such statements
shall be entitled to rely upon them. Tenant’s failure to deliver any such
statement within said twenty (20) day period, following ten (10) days prior
written notice of such failure, shall constitute a default under this Lease.

(b) Tenant shall, in the event of a sale or assignment of Landlord’s interest in
the Premises or the Building or this Lease, or if the Premises or the Building
comes into the hands of a mortgagee, ground lessor or any other person whether
because of a mortgage foreclosure, exercise of a power of sale under a mortgage,
termination of the ground lease, or otherwise, attorn to the purchaser or such
mortgagee or other person and recognize the same as Landlord hereunder, subject
to the terms and conditions of this Article 19. Tenant shall execute, at
Landlord’s request, any reasonable attornment agreement required by any
mortgagee, ground lessor or other such person to be executed, and containing
such provisions as such mortgagee, ground lessor or other person requires.

 

12



--------------------------------------------------------------------------------

(c) Except as otherwise stated herein, this Lease shall be subordinate and
inferior at all times to the lien of any mortgage and to the lien of any deed of
trust or other method of financing or refinancing now or hereafter existing
against all or a part of the real property upon which the Building is located
(collectively “Encumbrance”), and to all renewals, modifications, replacements,
consolidations and extensions thereof. Tenant shall execute and deliver all
documents requested by the holder of any Encumbrance to effect such
subordination. Tenant’s failure to execute and deliver such documents or
instruments provided for in this Article 19 within fourteen (14) days after the
receipt by Tenant of a written request shall constitute a default under this
Lease.

(d) Nondisturbance Agreement. Landlord shall promptly obtain a commercially
reasonable nondisturbance agreement from any Encumbrance in existence as of the
Commencement Date, and from the holder of any Encumbrance to whom Tenant is
required to subordinate pursuant to Section 19(c). The subordination of the
Lease pursuant to this Article 19 and any requirement of Tenant to attorn
pursuant to this Article 19 is conditioned upon receipt of such nondisturbance
agreements.

20. Notices.

Any notice required or permitted to be given hereunder shall be in writing and
may be given by: (i) hand delivery and shall be deemed given on the date of
delivery; (ii) registered or certified mail, return receipt requested, and shall
be deemed given the third day following the date of mailing; or (iii) overnight
delivery and shall be deemed given the following day.

All notices to Landlord shall be addressed to:

c/o West Coast Capital Partners

Suite 2250

25500 Hawthorne Boulevard

Torrance, California 90505

All notices to Tenant shall be addressed to:

Health Net of Arizona, Inc.

Post Office Box 2470

Rancho Cordova, California 95741-2470

Attention: Director of Real Estate

21. Miscellaneous Provisions.

(a) Attorneys’ Fees. In the event that suit is brought by either party against
the other for a breach or default under the terms of this Lease, the prevailing
party shall be entitled to reasonable attorneys’ fees, which sum shall be fixed
by the court.

 

13



--------------------------------------------------------------------------------

(b) Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease.

(c) Headings. The article captions contained in this Lease are for convenience
only and shall not be considered in the construction or interpretation of any
provision hereof.

(d) Incorporation of Prior Agreements; Amendments. This Lease contains all of
the agreements of the parties hereto with respect to any matter covered or
mentioned in this Lease, and no prior agreement or understanding pertaining to
any such matter shall be effective for any purpose. No provision of this Lease
may be amended or added to except by an agreement in writing signed by the
parties hereto or their respective successors in interest.

(e) Waiver. No waiver by Landlord of any provision of this Lease shall be deemed
to be a waiver of any other provision hereof or of any subsequent breach by
Tenant of the same or any other provision. Landlord’s consent to or approval of
any act by Tenant requiring Landlord’s consent or approval shall not be deemed
to render unnecessary the obtaining of Landlord’s consent to or approval of any
subsequent act of Tenant, whether or not similar to the act so consented to or
approved. No act or thing done by Landlord or Landlord’s agents during the Term
of this Lease shall be deemed an acceptance of a surrender of the Premises, and
no agreement to accept such a surrender shall be valid unless in writing and
signed by Landlord. The subsequent acceptance of Rent shall not be deemed a
waiver of any preceding breach by Tenant of any term, covenant or condition of
this Lease, other than the failure of Tenant to pay the particular Rent so
accepted.

(f) Governing Law. This Lease shall be governed by the laws of the state where
the Building is located.

(g) Financial Statements. Tenant shall, within twenty (20) days after written
notice from Landlord, deliver to Landlord such financial statements as Landlord
may reasonably require from time to time to verify the financial condition of
Tenant or any assignee, subtenant or guarantor of Tenant. In addition, Tenant
shall deliver to any mortgagee or prospective mortgagee of Landlord any
financial statements required by the mortgagee to facilitate the financing or
refinancing of the Building.

(h) Successors and Assigns. Each conveyance by Landlord or its
successors-in-interest of Landlord’s interest in the Building or the Premises
prior to the expiration or termination of this Lease shall be subject to this
Lease and shall relieve the grantor of all further liability or obligations as
Landlord, except for such liability or obligations accruing prior to the date of
such conveyance. Tenant agrees to attorn to Landlord’s successors-in-interest,
whether such interest is acquired by sale, transfer, foreclosure, deed in lieu
of foreclosure or otherwise. Subject to the foregoing and to the provisions of
this Lease limiting Tenant’s assignment of this Lease or the subletting of the
Premises, the terms, covenants and conditions contained herein shall be binding
upon and inure to the benefit of the heirs, successors, executors,
administrators and assigns of the parties hereto.

(i) Brokers. Each of Landlord and Tenant warrants and represents to the other
that in the negotiating or making of this Lease, neither such representing party
nor anyone

 

14



--------------------------------------------------------------------------------

acting on its behalf has dealt with any broker or finder who might be entitled
to a fee or commission for this Lease. Each of Landlord and Tenant shall
indemnify and hold the other harmless from any claim or claims, including costs,
expenses and attorneys’ fees incurred by the other asserted by any other broker
or finder for a fee or commission based upon any dealings with or statements
made the representing party. Fees or commissions payable to Madison Partners, if
any, shall be Tenant’s responsibility.

(j) Nonrecordability of Lease. Tenant agrees that in no event shall this Lease
or a memorandum hereof be recorded without Landlord’s express prior written
consent, which consent Landlord may withhold in its sole discretion.

(k) Construction. Each covenant, agreement, obligation or other provision of
this Lease to be performed by Tenant is a separate and independent covenant of
Tenant, and not dependent on the performance of Landlord’s obligations
hereunder. All rights and remedies of Landlord shall, except as otherwise
expressly provided, be cumulative and nonexclusive of any other remedy at law or
in equity.

(l) Inability to Perform. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain labor or materials or
reasonable substitutes therefor, governmental restrictions, governmental
regulations, governmental controls, enemy or hostile governmental action, civil
commotion, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, shall excuse the performance by such
party for a period equal to any such prevention, delay or stoppage, except the
obligations imposed with regard to Base Rent, other Rent and any other charges
to be paid by Tenant pursuant to this Lease.

(m) Quiet Enjoyment. So long as Tenant is not in default under this Lease,
Tenant’s possession of the Premises will not be disturbed by Landlord or
Landlord’s successors and assigns, subject to all the other terms and conditions
of this Lease and all liens and encumbrances deemed to be prior to this Lease.

(n) No Construction Against Drafter. The provisions of this Lease shall be
construed in accordance with the fair meaning of the language used and shall not
be strictly construed against either party. If the parties delete any provision
appearing in the original draft of this Lease, this Lease will be interpreted as
if the deleted language were never a part of this Lease.

(o) Parking. Tenant shall have the right to park in the Project’s parking
facilities in common with other tenants of the Project upon terms and conditions
as may from time to time be established by Landlord.

(p) Landlord Exculpation. It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
applicable law to the contrary, the liability of Landlord hereunder (including
any successor landlord hereunder) and any recourse by Tenant against Landlord
shall be limited solely and exclusively to the interest of Landlord in and to
the Building, and neither Landlord, nor any of its constituent partners,
shareholders, directors, or other principals, shall have any personal liability
therefor,

 

15



--------------------------------------------------------------------------------

and Tenant, on behalf of itself and all persons claiming by, through or under
Tenant, hereby expressly waives and releases Landlord and such partners,
shareholders, directors, or other principals from any and all personal
liability.

(q) HIPPA. Landlord agrees that from time to time during the Term, Landlord, its
agents, employees or assigns, may be exposed to, or have access to, Protected
Health Information (“PHI”), as defined by Health Insurance Portability and
Accountability Act of 1996, 45 CFR Parts 160 and 164. Landlord agrees that
Landlord, its agents, employees or assigns will not use or disclose PHI for any
purpose unless expressly authorized by Tenant or required by a court of
competent jurisdiction or by any governmental authority or by any state or
federal law.

(r) Addenda. Any addendum or addenda attached to this Lease is incorporated
herein by this reference.

(s) Counterparts. This Lease may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

[SIGNATURES ON THE FOLLOWING PAGE]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Lease as of the date set
forth above.

 

LANDLORD:     TENANT: WCCP I FINANCE DRIVE, LLC, an Arizona limited liability
company     HEALTH NET OF ARIZONA, INC., an Arizona corporation By:   West Coast
Capital Partners I Limited Partnership, a Delaware limited partnership, its
Manager     By:  

/s/ Dennis Bell

          Name:   Dennis Bell   By:   WCCP I, LLC, a Delaware limited liability
company, its General Partner     Its:   Vice President Real Estate     By:  

/s/ William Metzler

          Name:   William Metzler           Title:   Manager       EDI OCEAN,
LLC, a California limited liability company       By:  

/s/ Scott O. Douglas

        Scott O. Douglas, Sole Member       WRM INVESTMENTS, LLC, an Arizona
limited liability company       By:  

/s/ William Metzler

        William Metzler, Administrative Member       PVP INVESTMENTS, LLC, a
Delaware limited liability company       By:  

/s/ James D. Vandever

        James D. Vandever, Sole Member      

 

17